PER CURIAM.
Motion for leave to go to the Court of Appeals.granted, and questions certified as follows: “First. Were the defendants required by law to obtain from the board of trustees of the village of Ft. Edward, or from the village of Ft. Edward, consent to construct and maintain the connection in question? Second. AVere the defendants required by law to obtain from the public service commission, by the provisions of section 53 thereof (Laws 1907, p. 920, c. 429), consent of said commission to the construction and maintenance of the proposed connection between the railroads in question?”